Citation Nr: 1638172	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of head trauma (claimed as residuals of concussion and traumatic brain injury).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to September 2007, with service in Iraq from August 2005 to November 2006.  His decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before a member of the Board in February 2011.  He was scheduled for a hearing in June 2014 but did not appear.  As he did not provide any explanation for his failure to report to the hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

This issue was remanded in October 2014.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals from a concussion he experienced while in the military in November 2003.  He states that he fainted while in service and hit his head as he fell to the ground.  He further states that he was hospitalized for this event. 

His service treatment records reveal that he was hospitalized from November 30, 2003 to December 2, 2003 for syncope.  Although the hospital discharge document notes "no head trauma," there may be outstanding relevant records, as there are no records from the Veteran's three-day stay in the hospital.  Thus, a remand is required in order to obtain any outstanding hospitalization records.  

Additionally, the Veteran has not been afforded a VA examination for this claim.  Here, he contends that he experienced a head injury in service with current residuals.  An October 2010 VA treatment record notes the Veteran's report of headaches since a head injury in the fall of 2003.  October 2010 VA treatment records also reveal that he was referred to the traumatic brain injury (TBI) clinic.  Given the Veteran's lay statements that he has experienced headaches since an in-service head injury, the Board finds that the "low threshold" necessary to trigger VA's duty to obtain an examination has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
 
Upon remand, afford the Veteran an opportunity to identify or submit any pertinent private treatment records.  Moreover, the AOJ should associate with the claims file VA treatment records dated since June 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since June 2014. 

2.  Afford the Veteran an opportunity to identify or submit additional pertinent private treatment records. 

3.  Take appropriate steps to obtain separately stored hospitalization records dated from November 30, 2003 to December 2, 2003.  The Veteran reports he was hospitalized at Ft. Benning.  

Any negative responses should be associated with the claims file. 

4.  Then schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any residuals of a head injury. 

The examiner should review the claims file, to specifically include the Veteran's service treatment records and VA treatment records from October 2010.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals associated with an in-service head injury.  If so, the examiner is asked to identify the residuals.  

5.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


